Exhibit 10.27

 

Relocation Policy Applicable to Executive Officers

 

The following relocation policy applies to all Company Associates holding the
position of Divisional Vice President or above, including the Company’s named
executive officers.

 

--------------------------------------------------------------------------------


 

Family Dollar Stores Inc. Temporary Housing and Relocation Guidelines for
Relocating Associates

 


I.              GENERAL INFORMATION


 

A.           Introduction

 

The purpose of this policy is to minimize any personal expense and inconvenience
you may have due to relocating your household effects at the direct request of
Family Dollar Stores Inc.

 

This communication states the relocation assistance program for those employees
who are transferred at the Company’s request.  If you request a transfer,
expenses to relocate are your responsibility.

 

The Corporate Relocation Specialist for company paid relocation shall make all
expense item arrangements.  These items include, but are not limited to,
temporary housing, house hunting and actual moving expenses including any lump
sum payments.

 

B.             Effective Date

 

This policy is effective on February 3rd, 2003.  Any moves prior to this
effective date will be handled according to the agreed upon relocation
assistance outlined in the relocating individual’s Terms of Employment.

 

C.             Eligibility

 

The benefit group upon which you are entering determines the Tier.  You are
eligible for Tier 1.

 

D.            Employee Relocation Expense Agreement

 

The Employee Relocation Expense Agreement form explains the terms of the
Relocation and Temporary Housing benefits for which you are eligible.  You will
receive this information at the time of offer.  You will also receive a copy of
the form to sign and return to your Recruiter.  If this paperwork is not signed,
then you are not eligible for the benefits.  By signing this form, you agree to
all of the terms and will not deviate from them.  Any questions should be
directed to the Family Dollar Recruiter or in absence of the Recruiter, the
Hiring Manager.  Once this form is received, the Relocation Specialist will
contact you to start the process.

 

2

--------------------------------------------------------------------------------


 

E.              Administration

 

The Human Resources Department will be responsible for relocation development,
vendor selection, administration and management.  All requests for information
concerning the provisions of this policy should be directed to Family Dollar’s
Corporate Human Resources Department (Relocation Specialist) at (800) 547-0359
ext. 4461 or (704) 847-6961 ext. 4461.

 


II.            PROCEDURES


 

A.           The Relocation Specialist will assist you in relocation by:

 

1.               Providing appropriate forms required for you to complete.

2.               Contacting the moving company.  The moving company
representative will in turn call you to coordinate your move and conduct a
pre-move survey.  Please take advantage of the tips the moving company provides.

3.               Serve to interpret and clarify details of this policy.

 

B.             Packing and Loading

 

1.               You or your representative should be present during packing and
loading to see that the goods are packed carefully and fully inventoried.  Let
the moving company do all of the packing.  Any items packed by you are not the
carrier’s liability.  Contents of the boxes should be written on the outside of
the box and transferred to the inventory.  We also recommend that you do not
leave articles in drawers and bureaus.  If you do, they are shipped
uninventoried and make it difficult or impossible to prove a loss.

2.               Never allow the moving company to pack and move such items as
money, valuable paper, jewelry or other pieces of extraordinary or sentimental
value.  Carry these items with you.

3.               As the packer loads your furniture, they will make notations
regarding the furniture’s condition.  Discuss these notations with the packer,
and do not sign the inventory until you agree to the conditions noted.

4.               It is your responsibility to thoroughly check to make sure all
goods have been placed on the van before departing.  Claims for forgotten items
are generally declined.

5.               The bill of lading (i.e. inventory) must be signed by you and
the moving company driver.  Be sure to retain a copy for your records, as this
is your key to ensuring proper settlement of any claim.

 

3

--------------------------------------------------------------------------------


 

C.             Valuation (Insurance) Coverage

 

Family Dollar Stores Inc. will cover items in the moving van up to $75,000.  Any
amount in excess of $75,000 Family Dollar Stores Inc. will bill you for the
difference.  The moving company will also pay for damages of sets and pairs. 
For example, if one lamp breaks then the carrier will replace both of your
lamps.

 

Family Dollar Stores Inc. will pay for valuation coverage for household goods
that are stored in a facility authorized and contracted by Family Dollar Stores
Inc.

 

D.            Deliver and Unload

 

1.               You or your representative must be present at the time of
delivery.  Upon delivery, check your inventory copy with the driver’s.  If there
is no damage or loss to your shipment, write the words “no exceptions” and sign
the driver’s inventory as well as the bill of lading.

2.               Exceptions need to be noted explicitly per item and number on
the driver’s inventory, specify the nature and extent of damage or loss and sign
the inventory sheets.  Make the same notations on your copy and ask the driver
to sign both.  Sign the bill of lading and write “exceptions noted” next to your
name.

3.               Unloading is the responsibility of the carrier.

 

E.              Claims

 

Claims for loss or damage should be filed immediately with the moving company
according to its procedure.

 

F.              Expense Reporting Reimbursement

 

1.               Expense Reports – Please fill out all applicable areas of your
expense report and give it to your manager for their approval. It is suggested
that you retain copies of everything, for your files, in case of a discrepancy.

2.               Receipts – All expense reports must have original receipts
attached.  You will not be reimbursed for non-receipt items.  For mileage,
calculate the number of miles traveled and multiply by $.26 to determine your
reimbursement amount.

 

4

--------------------------------------------------------------------------------


 

G.             Taxes

 

Under the Internal Revenue Code effective January 1, 1994, moving expenses fall
into two different types:

 

•                  Qualified Moving Expense Reimbursements:  These are limited
to the actual cost of:

•                  Transportation of household goods and personal effects and

•                  Travel (including lodging, but not meals) to the new
residence on the day of the move.

 

•                  Non-Qualified Moving Expense Reimbursements:

•                  This includes all other reimbursed moving expenses.

 

Any amount reimbursed by Family Dollar Stores Inc. to employees for
non-qualified moving expenses or amounts in excess of the actual qualified
moving expenses paid or incurred must be included in gross income and will be
reported on a W-2 form.

 

Taxable relocation expenses are considered wages received for services rendered
and are subject to all applicable withholding.  Expenses paid by Family Dollar
Stores Inc., other than those under the IRS definition of qualified moving
expense reimbursements, as outlined above, are included in the gross wages of
the employee.  You are responsible for paying any taxes associated with non
qualified moving expenses.

 


III.           EMPLOYEE REIMBURSEMENT


 

A.           Terms

 

If you voluntarily resign within twelve (12) months of your effective start date
at the new location, you will reimburse Family Dollar Stores Inc. for those
expenses incurred by the company.  Examples of expenses incurred are, but not
limited to, temporary housing, house hunting trips, lump sum and actual moving.

 

If Family Dollar Stores Inc. incurs any costs or expenses, including but not
limited to attorney fees, in the collection of this debt, you agree to pay the
attorney fees and expenses associated with the collection of their debt.  In
addition, if the associate is late in making payments or fails to make any
payments under this Agreement, Family Dollar Stores Inc. may in its sole
discretion make all monies owed to it immediately due and payable.

 

5

--------------------------------------------------------------------------------


 

B.             Reimbursement Plan

 

You will pay back an amount equal to one-twelfth (1/12) of the total cost
incurred by Family Dollar Stores Inc. for each month of the commitment not met. 
Divide the total amount of the move by twelve (12) to get the payment and then
multiply the payment amount by the number of months the commitment was not met.

 


IV.           MOVING EXPENSES


 

A.           Family Dollar Stores Inc. authorizes the following:

 

1.                 Packing, loading and delivery of normal household goods of
the employee’s primary residence.  Items included in this pack are:
Grandfather/Grandmother clocks, breakables, crating, mattresses, wardrobes, and
upholstery/fine finish wrap for furniture.

2.                 Valuation (insurance) coverage up to $75,000.

3.                 Actual covered expenses are described under Relocation
Summary – Tier 1.

 

B.             Family Dollar Stores Inc. will not pay for the moving of special
items not normally associated with the movement of household goods or effects to
include the following: (This is not an exclusive list)

 

1.               Pets

2.               Unpacking

3.               Popup, travel camper, or utility trailers

4.               Hot tub, spa, or tanning bed

5.               3rd party service on all appliances

6.               Live plants, shrubs or trees

7.               Currency, securities, other valuable papers, jewelry and
precious stones or metals

8.               Firewood, flagstones, bricks, lumber and other construction
materials

9.               Perishable food items

10.         Ammunition or explosives

11.         Combustible liquids, open cans of paint, etc

12.         Buildings, storage sheds, awnings, fences, cabanas, gazebos, outside
oil tanks, etc

13.         Cleaning or maid service

14.         Disconnect or hook up of television, radio antennas, CATV or
satellites

15.         Assembly or disassembly of furniture, tool sheds, playhouses, etc

 

6

--------------------------------------------------------------------------------


 

C.             The cost of the actual move will be billed directly to Family
Dollar Stores Inc. provided the employees uses the moving vendor Family Dollar
Stores Inc. selects.  The use of other moving companies not contracted directly
by Family Dollar Stores Inc. is not allowed and expenses WILL NOT BE
REIMBURSED.  By contracting with one moving company, we are able to :

 

1.               Provide consistency in the moving process

2.               Ensure there is a clear understanding with the mover as to
which expenses are covered and which are not

3.               Obtain an estimate of moving expenses to the Company for
planning purposes.

 

V.            TEMPORARY HOUSING

 

Family Dollar Stores Inc. may provide you with temporary housing. Your Tier
determines eligibility.  You are eligible for up to 90 days of temporary
housing.

 

Corporate:

 

The company will pay for the direct leasing costs of a fully furnished apartment
for up to 90 days, including monthly rent, electricity, water and basic cable. 
Expenses incurred by you include phone set up and monthly telephone bill.  You
will be provided with information on how to set up your phone when the first
contact is made with the Relocation Specialist.

 

Vacating the apartment earlier than your agreed upon time, requires that you
give the Relocation Specialist a 30 day notice. If you wish to assume your own
lease with the apartment complex, after the temporary housing expires, it is
your responsibility to make arrangements with the apartment complex.  Family
Dollar Stores Inc. assumes no charges after the stated amount of time has
expired.

 

Remote Locations:

 

Arrangements will go through the designated individual for that location.  Your
contact person is ____________________.

 

7

--------------------------------------------------------------------------------


 

VI.           REAL ESTATE ASSISTANCE

 

You may be reimbursed for certain actual, documented expenses relating to the
real estate commissions paid by you on the sale of your house within six
(6) months of actual start date.  You must submit verification of the amount
spent to your supervisor for reimbursement.  The amount given will not exceed
$5,000. You are required to pay any taxes associated with this money.  Real
Estate Assistance is considered income, and is taxable.  You are required to pay
any taxes associated with this.

 

VII.         STORAGE OF HOUSEHOLD GOODS

 

You are eligible to receive up to 60 days of paid storage.  Family Dollar Stores
Inc. also selects the vendor for storage.  It will be the associate’s
responsibility to pay for storage if they request a special facility.  Family
Dollar Stores Inc. will not pay for climate controlled storage or for storage of
cars.

 

VIII.        TRAVEL

 

A.           PRE-MOVE TRAVEL

 

1.               You are eligible for two (2) house hunting trips up to three
(3) days and two (2) nights.

2.               Employee authorized to be accompanied on each trip with one
(1) additional traveler.  Any other travelers will be the responsibility of the
employee.

3.               Reimbursement will only be made you and your companion.

4.               Reasonable priced lodging and meals will be reimbursed for you
and your companion.  You must fill out an expense report, attach original
receipts and forward to your supervisor for signature.

 

B.             EN ROUTE REIMBURSEMENT

 

Family Dollar Stores Inc. will reimburse you the cost of transportation and
lodging for you and the members of your household while traveling from your
former home to your new home. You are eligible to receive two (2) nights of
lodging, and reimbursement for up to 2 cars at $.26 per mile.

 

Airfare is only authorized if your move is over 500 miles.  Please do not make
the arrangements on your own.  If you are eligible for transportation via
airfare, please contact the Relocation Specialist.

 

8

--------------------------------------------------------------------------------


 

This trip is considered business and it must go through our Internal Travel and
Relocation Department.  Pets are not included in the flight arrangements.

 

En route expense does not cover any expenses at the former location.  En route
expenses begin upon traveling from the old location for the final move; i.e.
lodging or expenses incurred while traveling to the new location.  Receipts are
required for all expenses submitted for reimbursement (other than personal
automobile mileage).  Side trips, vacations or excessive mileage will not be
covered.

 


IX.           AUTOMOBILE SHIPMENT


 

Expenses associated with the shipping of vehicles to the employee’s new location
are Tier specific.  You are eligible for:

 

 

 


TIER 1

Less than 250 miles

 

Drive all
None moved by carrier

250 – 500 miles

 

Drive 1
Move 1 by carrier

500+ miles

 

Move 2 by carrier
Fly- Employee and Family

 

9

--------------------------------------------------------------------------------